Title: From Louisa Catherine Johnson Adams to George Washington Adams, 23 July 1825
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 23 July 1826.
				
				Your Letter is this moment put into my hands my beloved Son, and I hasten to answer it, apologizing at the same time for a neglect which has been caused entirely by the dull sameness of our lives, and the utter impossibility of finding any subject on which to write.I guessed what your silence meant on the subject of my Letter, for I had like yourself cried out, what a falling off is here! Are we not however often wrong in our admeasurement of talent? and do we not frequently elevate our standard beyond the powers of man? Is there a single instance in which a writer has sustained his great and entire reputation to the end of life? unless indeed his productions have been very limitted, and he has fortunately mistrusted his own powers—See the really colossal genius of Byron, was he not full of inequalities—The Concord business does not please me either. It is I think a failure and I am tempted to believe, that that is a genius doomed to sink from its high standard, by the desperate plunge it is about to make in an unbeaten track too narrow yet too lofty; a career too difficult for a mind full of vain conceits, elegant but unsubstantial—We have been much delighted with the poetic beauty, the richness and fire of some of the extracts from the 4th July oration; as a whole I can form no opinion of it, but the theme is too much hacknied even for the Muses Seat, and Sung by Apolo himself it would pall upon the appetite and produce ennui—added to which the genious Genius of the Country has been so heavily laden with offerings to the Guest of the Nation, we need six Months of sound sleep at least to renovate it, ere it can recover its native strength.The heat is overwhelming, and we look like son so many half starved Rats, not knowing which way to turn in search of repose—Poor John has so much business to attend to, he is wasted to a shadow, and I believe poor fellow the very sight of a writing table inspires him with horror; but you will be still more astonished when I assert, that your father is in the same predicament—The greatest cause of uneasiness which I at present suffer, is your Fathers passion for Swimming; which keeps me in hourly terror of some horrible calamity—The day before yesterday poor old Mr Shoemaker was drowned. He is said to have been one of the best Swimmers in the Country God preserve us all my Dear Son from this  distress prays your most affectionate Mother
				
					L. C. Adams
				
				
			